a complaint in order to institute a new civil action. See Jordan v. State at
                    rel. Dep't of Motor Vehicles & Public Safety, 121 Nev. 44, 59, 110 P.3d 30,
                    41-42 (2005) (recognizing that Nevada courts have the inherent "power to
                    permanently restrict a litigant's right to access the courts"), abrogated on
                    other grounds by Buzz Stew, LLC v. City of N. Las Vegas,      121 Nev. 224,
                    228 n.6, 181 P.3d 670, 672 n.6 (2008). In the application, appellant is
                    required to state under oath (1) that he is in imminent danger of serious
                    physical injury with supporting facts and legal authority demonstrating
                    that the court could remedy the threat with legal action; (2) whether the
                    claims had been raised in a previous case, and if so, to provide the case
                    number and court where the claims had been raised; (3) that appellant
                    had previously been declared a vexatious litigant in the Seventh Judicial
                    District and to identify any other courts where he had been labeled a
                    vexatious litigant; and (4) that the claims were not frivolous, not made to
                    vex and annoy, and not brought in bad faith.
                                In this case, appellant failed to submit an application
                    containing the required information and did not otherwise provide the
                    information required by the vexatious litigant order. On appeal, appellant
                    largely restates the causes of action from his complaint, and he does not
                    provide any grounds for this court to reverse the district court's dismissal
                    of the complaint for failure to comply with the vexatious litigant order.
                    While appellant also argues that, as an indigent person proceeding in
                    forma pauperis, he is unable to produce the hundreds of copies required to
                    comply with the vexatious litigant order, neither the court below nor the
                    vexatious litigant order required appellant to submit any such documents.




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    4e1)
                Thus, we conclude that the district court properly dismissed appellant's
                complaint for failure to comply with the vexatious litigant order.
                Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.


                                           Ac.,t
                                       Hardesty
                                                   g-et4.t\      J.




                      detrAr
                      tt,te
                Douglas                                 Cherry



                cc: Hon. Gary Fairman, District Judge
                     Michael Steve Cox
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A